                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ADAM HATHAWAY,

       Plaintiff,
v.                                                           No. 1:19-cv-00862-KG-JFR

ALLSTATE INSURANCE COMPANY, and
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,

       Defendants.

           ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       THIS MATTER HAVING COME before the Court on the parties’ Joint Motion to Dismiss

with Prejudice, the Court having considered the Motion and being otherwise fully advised in the

premises finds that the Motion is well taken and should be GRANTED.

       THE COURT FINDS that there is no objection from any party to dismissal with prejudice

of Plaintiff’s Complaint and all claims that were or could have been alleged therein.

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Complaint and all

causes of action that were or could have been alleged therein in the above-captioned matter, be

dismissed with prejudice, with all parties to bear their own attorneys’ fees and costs.




                                              _____________________________________
                                              UNITED STATES DISTRICT JUDGE
Approved:

CHAPMAN AND PRIEST, P.C.

/s/ Stephen M. Simone
Stephen M. Simone
Elizabeth G. Perkins
PO Box 92438
Albuquerque, NM 87199
505-242-6000
stephensimone@cplawnm.com
elizabethperkins@cplawnm.com
Attorneys for Allstate Insurance Company and
Allstate Property and Casualty Insurance Company

RIOS LAW FIRM

Electronically approved 12/18/19
Linda Rios
2001 San Mateo NE, Suite C
Albuquerque, NM 87110
505-232-5307
linda.rios@lrioslaw.com
danielulibarri@lrioslaw.com
Attorneys for Plaintiff




                                            2
